Plaintiff in error, Guy Grub, was convicted on a charge that he did sell about one-half gallon of whisky to one Lula Valentine, and his punishment fixed at confinement for 30 days in the county jail and a fine of $100. He has appealed from the judgment rendered upon such conviction. No brief has been filed and no appearance made on behalf of appellant in this court. When called for final submission the case was submitted on motion of the Attorney General to affirm the judgment for failure to prosecute. We have examined the record, and find that there is evidence sufficient to support the judgment, and there being no apparent error warranting a reversal, the judgment is affirmed.